Dear Mr. Caswell:
You have requested an opinion of this office concerning the following:
     Whether or not a donation of St. Landry Parish School Board monies to students to attend extracurricular national conventions including but not limited to Future Business Leaders of America is permissible under Article 7, Section 14(A) of the Louisiana Constitution of 1974?
Article 7, Section 14(A) of the Louisiana Constitution reads in pertinent part as follows:
     "Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the State or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private.  Neither the State nor a political subdivision shall subscribe to or purchase the stock of a corporation or association or for any private enterprise."
This very issue was addressed in Attorney General Opinion Number 89-589 when this office was requested to issue an opinion pertaining to:
     "The use of School Board funds to pay the expense of students who have been selected to participate in a National competition on a Dance Team."
It was answered with the following language:
     "In response to the third inquiry, parish school board funds are impressed with a general educational trust limiting their use within the educational spheres.  Parish school boards are not authorized to appropriate money for other than actual school purposes.  Attorney General Opinion Number, 1940-42, p. 3551.
     Therefore, it is the opinion of this office that School Board Funds can be used to pay the expenses so students selected to participate in a National Competition on a Dance Team, because dance instruction is a part of the curriculum of public schools and the competition is related to a public purpose."
To be a member of Future Business Leaders of America, one must be enrolled in the business curriculum courses.  Since this organization falls under the heading of extracurricular activities, attending this convention would satisfy a public purpose.  It is the opinion of this office that St. Landry Parish School Board monies can be donated to provide funding to students to attend extracurricular national conventions if it is a related extracurricular activity and related to a public purpose.
I hope that this opinion adequately addresses your concerns. Please contact our office if I can be of further assistance.
With kind regards, I am
Sincerely,
                             RICHARD P. IEYOUB Attorney General
                             BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0147p